Memorandum Opinion and Order Per Curiam,
Endicott Peabody, a registered voter of the State of Massachusetts and a person possessing the constitutionally prescribed qualifications to be Vice President of the United States, desires to have his name placed upon the official ballot of the Democratic Party as a candidate for that office at the primary to be held in this State on April 25, 1972. To that end he has caused to be prepared and tendered to the defendant, C. Delores Tucker, Secretary of the Commonwealth, nomination petitions meeting all the formal requirements of the Pennsylvania Election Code, Act of June 3, 1937, P. L. 1333, Art. I, §101, 25 P.S. §2601, together with a filing fee. The defendant refused to accept the petitions and filing fee on the ground that the law of Pennsylvania fails to provide for acceptance of nomination petitions for the office of Vice President of the United States. Thereupon Mr. Peabody brought this suit in mandamus seeking a writ directing the defendant to *611accept the plaintiff’s petitions and filing fee and to certify his name on the primary ballot.
We have conducted a hearing. The facts hereinbefore recited were admitted into evidence and the parties have agreed that our order should be the final judgment of this court on the merits.
As Americans are early taught, persons aspiring to be President and Vice President of the United States are not nominated for those offices by vote of the members of their political parties but by delegates to National Conventions of their parties, chosen in accordance with the rules of their parties. In former times the parties chose their candidates for all offices pursuant to party rules and the general electorate chose as public officers persons offered by political parties. The primary election was a latter day device provided by statute with the purpose of democratizing the choice of public officers by diminishing the power of the political party in caucus and enlarging the rights of the party electorate. Its success has been such that it deservedly keeps company with such other miracles of governmental invention as Marbury v. Madison1 and the 16th Amendment to the Constitution of our country. Inevitably, candidates for our only National offices, the Presidency and Vice Presidency, will one day be chosen by party members at primary elections. We are not there yet.
However, the Pennsylvania Legislature has provided for the expression by members of political parties of their preference for a person to be the candidate of their respective parties for the office of President. Mr. Peabody contends that we may and should construe the statutes of Pennsylvania as similarly authorizing a Vice Presidential preferential primary. We are unable to do so.
*612The statutory provisions to which the plaintiff directs our attention are all contained in the Pennsylvania Election Code, supra. They are:
Section 903, 25 P.S. §2863, which imposes upon the defendant “. . . the duty . . . prior to each primary, to ascertain the various National and State offices to be filled at the ensuing November election, and for which candidates are to be nominated at such primary. . . .” The plaintiff states that the Vice Presidency is a National office to be filled in November 1972 and indeed it is. But the section goes on to say “and for which candidates are to be nominated at such primary.” Neither the Presidency nor the Vice Presidency are offices for which candidates are nominated at the primary. As plaintiff must and does concede, they are nominated by National convention. Indeed the mechanics of such nomination are specifically provided by Section 918 of the Code, 25 P.S. §2878, empowering the person nominated by the National convention of his party for the office of President to nominate presidential electors by certification to the Secretary of the Commonwealth.
Section 907, 25 P.S. §2867, provides that the “names of candidates for nomination as President of the United States, and the names of all other candidates for party nominations, and for election as delegates, alternate delegates, members of committees and other party officers, shall be printed upon the official primary ballots. . . .” The plaintiff contends that since the Vice Presidency is a party nomination and he is a candidate, the defendant is bound to print his name on the ballot. The plaintiffs argument from this section would be stronger if the President were not specifically mentioned, for in such case it and the Yice President could arguably be included among “other candidates for party nominations.” The specific mention of the President impels us to conclude that the phrase “other *613candidates for party nominations” has the same meaning as “for which candidates are to be nominated at such primary” employed in Section 903, 25 P.S. §2863. Again, the President specifically included in and the Vice President excluded from Section 907 are not to be nominated at the primary but by convention.
In our view, Section 902, 25 P.S. §2862, conclusively determines this matter against the plaintiff’s position: “All candidates of political parties, as defined in section 801 of this act, for the offices of United States Senator, Representative in Congress and for all other elective public offices within this State, except that of presidential electors, shall be nominated, and party delegates and alternate delegates, committeemen and officers who, under the provisions of Article VIII of this act or under the party rules, are required to be elected by the party electors, shall be elected at primaries provided in this act. In the years when candidates for the office of President of the United States are to be nominated, every registered and enrolled member of a political party shall have the opportunity at the Spring primary in such years to vote his preference for one person to be the candidate of his political party for President.” The Legislature has thus provided for a preferential primary for the Presidency. If it had desired to do so the Legislature might have provided for a Vice Presidential preference primary by the inclusion of three words. We have no power to insert them.
The omission from Sections 912 and 913, 25 P.S. §§2872 and 2873, prescribing the details of petitions, filing fees, and procedures for filing specifically referring to the office of President and containing no mention of the office of Vice President fortifies our belief that the Legislature has not afforded party electors the right to express their preference for a person to hold the office to which the plaintiff aspires. We therefore mate the following:
*614Order
And Now, this 29th day of February 1972, final judgment in the within matter is entered in favor of the defendant and against the plaintiff.

 1 Cranch 137, 2 Law. Ed. 60 (1803).